

116 HR 6347 IH: Rental Eviction Moratorium Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6347IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. García of Illinois (for himself, Ms. Lee of California, Ms. Wilson of Florida, Ms. DeLauro, Ms. Ocasio-Cortez, Ms. Schakowsky, Mrs. Carolyn B. Maloney of New York, Mr. Lynch, Mr. Ryan, Ms. Eshoo, Mr. Neguse, Mr. Levin of Michigan, Ms. Velázquez, Mr. Pocan, Ms. Tlaib, Mr. Espaillat, Mr. Soto, Mr. Grijalva, Ms. Norton, Mr. Danny K. Davis of Illinois, Mr. Beyer, Ms. Pressley, Ms. Fudge, Ms. Meng, Mr. Vargas, Mrs. Torres of California, Mr. Nadler, Mr. McNerney, Mr. Cárdenas, Mr. San Nicolas, Mr. Hastings, Ms. Omar, Mr. Engel, Mrs. Watson Coleman, Ms. Jayapal, Mr. Carson of Indiana, Mr. Rush, Mr. DeFazio, Mr. Lewis, Mr. Kennedy, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a moratorium on evictions from rental dwelling units during the public health emergency relating to coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Rental Eviction Moratorium Act of 2020.2.Temporary moratorium on eviction filings(a)Congressional findingsThe Congress finds that—(1)according to the 2018 American Community Survey, 36 percent of households in the United States—more than 43 million households—are renters;(2)in 2019 alone, renters in the United States paid $512 billion in rent;(3)according to the Joint Center for Housing Studies of Harvard University, 20.8 million renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10.9 million renters spent more than 50 percent of their incomes on housing in the same year;(4)Moody’s Analytics estimates that 27 million jobs in the U.S. economy are at high risk because of COVID-19;(5)the impacts of the spread of COVID-19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and(6)evictions in the current environment would increase homelessness and housing instability which would be counterproductive towards the public health goals of keeping individuals in their homes to the greatest extent possible.(b)MoratoriumDuring the period beginning on the date of the enactment of this Act and ending on the date described in paragraph (1) of subsection (d), the lessor of a covered dwelling may not make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant regardless of cause, except when a tenant perpetrates a serious criminal act that threatens the health, life, or safety of other tenants or staff of the property in which the covered dwelling is located.(c)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable at will under State law.(2)DwellingThe term dwelling has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602) and includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(d)Sunset(1)Sunset dateThe date described in this paragraph is the date of the expiration of the 6-month period that begins upon the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(2)Notice to vacate after sunset dateAfter the date described in paragraph (1), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the date described in paragraph (1), of a notice to vacate the covered dwelling. 